



Exhibit 10.7
EMPLOYMENT AGREEMENT
This Employment Agreement (the "Agreement") is made and entered into this 1st
day of February, 2017, by and between First Mid-Illinois Bancshares, Inc. ("the
Company"), a corporation with its principal place of business located in
Mattoon, Illinois, and Eric. S. McRae (“Manager”).
In consideration of the promises and mutual covenants and agreements contained
herein, the parties hereto acknowledge and agree as follows:


ARTICLE ONE
TERM AND NATURE OF AGREEMENT
1.01    Term of Agreement.  The term of this Agreement shall commence as of
February 1, 2017 and shall continue until December 31, 2019.  Thereafter, unless
Manager’s employment with the Company has been previously terminated, Manager
shall continue his employment with the Company on an at will basis and, except
as provided in Articles Five, Six and Seven, this Agreement shall terminate
unless extended by mutual written agreement.
1.02    Employment.  The Company agrees to employ Manager and Manager accepts
such employment by the Company on the terms and conditions herein set forth. The
duties of Manager shall be determined by the Company’s Chief Executive Officer
and shall adhere to the policies and procedures of the Company and shall follow
the supervision and direction of the Chief Executive Officer or his designee in
the performance of such duties.  During the term of his employment, Manager
agrees to devote his full working time, attention and energies to the diligent
and satisfactory performance of his duties hereunder.  Manager shall not, while
he is employed by the Company, engage in any activity which would (a) interfere
with, or have an adverse effect on, the reputation, goodwill or any business
relationship of the Company or any of its subsidiaries; (b) result in economic
harm to the Company or any of its subsidiaries; or (c) result in a breach of
Section Six of the Agreement.


ARTICLE TWO
COMPENSATION AND BENEFITS
While Manager is employed with the Company during the term of this Agreement,
the Company shall provide Manager with the following compensation and benefits:
2.01    Base Salary.  The Company shall pay Manager an annual base salary of
$252,049 per fiscal year, payable in accordance with the Company’s customary
payroll practices for management employees.  The Chief Executive Officer or his
designee may review and adjust Manager's base salary from year to year;
provided, however, that during the term of Manager's employment, the Company
shall not decrease Manager's base salary.





--------------------------------------------------------------------------------





2.02    Incentive Compensation Plan.  Manager shall participate in the First
Mid-Illinois Bancshares, Inc. Incentive Compensation Plan in accordance with the
terms and conditions of such Plan.  Pursuant to the Plan, Manager shall have an
opportunity to receive incentive compensation with a target value of up to a
maximum of 35% of Manager's annual base salary.  The Chief Executive Office or
his designee may review and adjust the maximum percentage from year to year,
provided, however, that during the term of manager’s employment, the Company
shall not decrease this percentage.  The incentive compensation payable for a
particular fiscal year will be based upon the attainment of the performance
goals in effect under the Plan for such year and will be paid in accordance with
the terms of the Plan and at the sole discretion of the Board.
2.03    Deferred Compensation Plan.  Manager shall be eligible to participate in
the First Mid-Illinois Bancshares, Inc. Deferred Compensation Plan in accordance
with the terms and conditions of such Plan.
2.04    Vacation.  Manager shall be entitled to 4 weeks of paid vacation each
year during the term of this Agreement.
2.05    Fringe Benefits. The Company shall provide the following additional
fringe benefits to Manager:
a) Car allowance of $1000 per month, pursuant to policy.
b) Full electronic device allowance, pursuant to policy.
c) An amount equal to the annual dues for full membership at the Decatur Country
Club.
2.06    Long Term Incentive Plan. Manager shall be eligible to participate in
the First Mid-Illinois Bancshares, Inc. Long Term Incentive Plan (LTIP) in
accordance with the terms and conditions of such Plan under which equity-based
compensation awards may be made as determined in the sole discretion of the
Compensation Committee of the Board of Directors.
2.07    Other Benefits.  Manager shall be eligible (to the extent he qualifies)
to participate in any other retirement, health, accident and disability
insurance, or similar employee benefit plans as may be maintained from time to
time by the Company for its other management employees subject to and on a
consistent basis with the terms, conditions and overall administration of such
plans.
2.08    Business Expenses.  Manager shall be entitled to reimbursement by the
Company for all reasonable expenses actually and necessarily incurred by him on
its behalf in the course of his employment hereunder and in accordance with
expense reimbursement plans and policies of the Company from time to time in
effect for management employees.
2.09    Withholding.  All salary, incentive compensation and other benefits
provided to Manager pursuant to this Agreement shall be subject to withholding
for federal, state or local taxes, amounts withheld under applicable employee
benefit plans, policies or programs, and any other amounts that may be required
to be withheld by law, judicial order or otherwise or by agreement with, or
consent of, Manager.





--------------------------------------------------------------------------------





ARTICLE THREE
DEATH OF MANAGER
This Agreement shall terminate prior to the end of the term described in Section
1.01 upon Manager’s termination of employment with the Company due to his
death.  Upon Manager’s termination due to death, the Company shall pay Manager’s
estate the amount of Manager’s base salary plus his accrued but unused vacation
time earned through the date of such death and any incentive compensation earned
for the preceding fiscal year that is not yet paid as of the date of such death.


ARTICLE FOUR
TERMINATION OF EMPLOYMENT
Manager’s employment with the Company may be terminated by Manager or by the
Company at any time for any reason.  Upon Manager’s termination of employment
prior to the end of the term of the Agreement, the Company shall pay Manager as
follows:
4.01    Termination by the Company Prior to a Change in Control for Other than
Cause.  If the Company terminates Manager’s employment prior to a Change in
Control for any reason other than Cause, the Company shall pay Manager the
following:
(a)    An amount equal to Manager’s monthly base salary in effect at the time of
such termination of employment for a period of twelve (12) months
thereafter.  Such amount shall be paid to Manager periodically in accordance
with the Company’s customary payroll practices for management employees.
(b)    The base salary and accrued but unused paid vacation time earned through
the date of termination and any incentive compensation earned for the preceding
fiscal year that is not yet paid.
(c)    Continued coverage for Manager and/or Manager’s family under the
Company’s health plan pursuant to Title I, Part 6 of the Employee Retirement
Income Security Act of 1974 (“COBRA”) and for such purpose the date of Manager’s
termination of employment shall be considered the date of the “qualifying event”
as such term is defined by COBRA.  During the period beginning on the date of
such termination and ending at the end of the period described in Section
4.01(a), Manager shall be charged for such coverage in the amount that he would
have paid for such coverage had he remained employed by the Company, and for the
duration of the COBRA period, Manager shall be charged for such coverage in
accordance with the provisions of COBRA.
For purposes of this Agreement, “Cause” shall mean Manager’s (i) conviction in a
court of law of (or entering a plea of guilty or no contest to) any crime or
offense involving fraud, dishonesty or breach of trust or involving a felony;
(ii) performance of any act which, if known to the customers, clients,
stockholders or regulators of the Company, would materially and adversely impact
the business of the Company; (iii) act or omission that causes a regulatory body
with jurisdiction over the Company to demand, request, or recommend that Manager
be suspended or removed from any





--------------------------------------------------------------------------------





position in which Manager serves with the Company; (iv) substantial
nonperformance of any of his obligations under this Agreement; (v) material
misappropriation of or intentional material damage to the property or business
of the Company or any affiliate; or (vi) breach of Article Five or Six of this
Agreement.
4.02    Termination Following a Change in Control.
(a)    Notwithstanding Section 4.01, if, following a Change in Control, and
prior to the end of the term of this Agreement, Manager’s employment is
terminated by the Company (or any successor thereto) for any reason other than
Cause, or Manager terminates his employment for Good Reason, the Company (or any
successor thereto) shall pay Manager the following:
(i)    An amount equal to Manager’s monthly base salary in effect at the time of
such termination for a period of twenty-four (24) months thereafter.  Such
amount shall be paid in accordance with the Company’s customary payroll
practices for management employees.
(ii)    An amount equal to the incentive compensation earned by or paid to
Manager for the fiscal year immediately preceding the year in which Manager’s
termination of employment occurs.  Such amount shall be paid to Manager in a
lump sum as soon as practicable after the date of his termination.
(iii)    The base salary and accrued but unused paid vacation time earned
through the date of termination and any incentive compensation earned for the
preceding fiscal year that is not yet paid.
(iv)    Continued coverage for Manager and/or Manager’s family under the
Company’s health plan pursuant to Title I, Part 6 of the Employee Retirement
Income Security Act of 1974 (“COBRA”) and for such purpose the date of Manager’s
termination of employment shall be considered the date of the “qualifying event”
as such term is defined by COBRA.  During the period beginning on the date of
such termination and ending at the end of the period described in Section
4.02(a)(i) above, Manager shall be charged for such coverage in the amount that
he would have paid for such coverage had he remained employed by the Company,
and for the duration of the COBRA period, Manager shall be charged for such
coverage in accordance with the provisions of COBRA.
(b)    For purposes of this Agreement:
(i)    “Change in Control” shall have the meaning as set forth in the First
Mid-Illinois Bancshares, Inc. 2007 Stock Incentive Plan (or successor stock
incentive plan maintained by the Company).
(ii)    “Good Reason” shall be deemed to exist if, without Manager’s written
consent:  (A) there is a material diminution in Manager’s position, authority or
responsibility; (B) there is a material reduction in Employee’s total
compensation (including benefits and annual and long-term incentive opportunity)
from then-current levels; (C) there is a relocation of Manager’s primary place
of employment of at least thirty (30) miles; or (D) the Company materially
breaches this Agreement.





--------------------------------------------------------------------------------





A termination of Manager’s employment by Manager shall not be deemed to be for
Good Reason unless (x) Manager gives notice to the Company of the existence of
the event or condition constituting Good Reason within thirty (30) days after
such event or condition initially occurs or exists, (y) the Company fails to
cure such event or condition within thirty (30) days after receiving such
notice, and (z) Manager’s termination occurs not later than ninety (90) days
after such event or condition initially occurs or exists (or, if earlier, the
last of the term of this Agreement).
4.03    Other Termination of Employment.  If, prior to the end of the term of
this Agreement, the Company terminates Manager’s employment for Cause, or if
Manager terminates his employment for any reason other than as described in
Section 4.02 above, the Company shall pay Manager the base salary and accrued
but unused paid vacation time earned through the date of such termination and
any incentive compensation earned for the preceding fiscal year that is not yet
paid.
4.04    Section 409A Compliance.  If at the time of such termination of
employment Manager is a “Key Employee” as defined in Section 416(i) of the
Internal Revenue Code (without reference to paragraph 5 thereof), and the
amounts payable to Manager pursuant to Article Four are subject to Section 409A
of the Internal Revenue Code, payment of such amounts shall not commence until
six months following Manager’s termination of employment, with the first payment
to include the payments that otherwise would have been made during such
six-month period. Each payment made pursuant to Sections 4.01and 4.02 shall be
considered a separate payment for purposes of Section 409A.


ARTICLE FIVE
CONFIDENTIAL INFORMATION
5.01    Non-Disclosure of Confidential Information. During his employment with
the Company, and after his termination of such employment with the Company,
Manager shall not, in any form or manner, directly or indirectly, use, divulge,
disclose or communicate to any person, entity, firm, corporation or any other
third party, any Confidential Information, except as required in the performance
of Manager’s duties hereunder, as required by law or as necessary in conjunction
with legal proceedings.
5.02    Definition of Confidential Information.  For the purposes of this
Agreement, the term "Confidential Information" shall mean any and all
information either developed by Manager during his employment with the Company
and used by the Company or its affiliates or developed by or for the Company or
its affiliates of which Manager gained knowledge by reason of his employment
with the Company that is not readily available in or known to the general public
or the industry in which the Company or any affiliate is or becomes
engaged.  Such Confidential Information shall include, but shall not be limited
to, any technical or non-technical data, formulae, compilations, programs,
devices, methods, techniques, procedures, manuals, financial data, business
plans, lists of actual or potential customers, lists of employees and any
information regarding the Company's or any affiliate’s products, marketing or
database.  The Company and Manager acknowledge and agree that such Confidential
Information is extremely valuable to the Company and may constitute trade secret
information under applicable law.  In the event that any part of the
Confidential Information becomes generally known to the public through
legitimate origins (other than by the breach of this Agreement by Manager or by
other misappropriation of





--------------------------------------------------------------------------------





the Confidential Information), that part of the Confidential Information shall
no longer be deemed Confidential Information for the purposes of this Agreement,
but Manager shall continue to be bound by the terms of this Agreement as to all
other Confidential Information.
5.03    Delivery upon Termination.  Upon termination of Manager's employment
with the Company for any reason, Manager shall promptly deliver to the Company
all correspondence, files, manuals, letters, notes, notebooks, reports,
programs, plans, proposals, financial documents, and any other documents or data
concerning the Company's or any affiliate’s customers, database, business plan,
marketing strategies, processes or other materials which contain Confidential
Information, together with all other property of the Company or any affiliate in
Manager's possession, custody or control.


ARTICLE SIX
NON-COMPETE AND NON-SOLICITATION COVENANTS
6.01    Covenant Not to Compete.  During the term of this Agreement and for a
period of twelve (12) months following the termination of Manager's employment
for any reason, Manager shall not, on behalf of himself or on behalf of another
person, corporation, partnership, trust or other entity, within fifty (50) miles
of any location where the Company or any affiliate conducts business.
(a)    Directly or indirectly own, manage, operate, control, participate in the
ownership, management, operation or control of, be connected with or have any
financial interest in, or serve as an officer, employee, advisor, consultant,
agent or otherwise to any person, firm, partnership, corporation, trust or other
entity which owns or operates a business similar to that of the Company or its
affiliates.
(b)    Solicit for sale, represent, and/or sell Competing Products to any person
or entity who or which was the Company’s customer or client during the last year
of Manager's employment. "Competing Products," for purposes of this Agreement,
means products or services which are similar to, compete with, or can be used
for the same purposes as products or services sold or offered for sale by the
Company or any affiliate or which were in development by the Company or any
affiliate within the last year of Manager's employment.
6.02    Covenant Not to Solicit.  For a period of twelve (12) months following
the termination of Manager’s employment for any reason, Manager shall not:
(a)    Attempt in any manner to solicit from any client or customer business of
the type performed by the Company or any affiliate or persuade any client or
customer of the Company or any affiliate to cease to do such business or to
reduce the amount of such business which any such client or customer has
customarily done or contemplates doing with the Company or any affiliate,
whether or not the relationship between the Company or affiliate and such client
or customer was originally established in whole or in part through Manager’s
efforts.







--------------------------------------------------------------------------------





(b)    Render any services of the type rendered by the Company or any affiliate
for any client or customer of the Company.
(c)    Solicit or encourage, or assist any other person to solicit or encourage,
any employees, agents or representatives of the Company or an affiliate to
terminate or alter their relationship with the Company or any affiliate.
(d)    Do or cause to be done, directly or indirectly, any acts which may impair
the relationship between the Company or any affiliate with their respective
clients, customers or employees.


ARTICLE SEVEN
REMEDIES
Manager acknowledges that compliance with the provisions of Articles Five and
Six herein is necessary to protect the business, goodwill and proprietary
information of the Company and that a breach of these covenants will irreparably
and continually damage the Company for which money damages may be
inadequate.  Consequently, Manager agrees that, in the event that he breaches or
threatens to breach any of these provisions, the Company shall be entitled to
both (a) a temporary, preliminary or permanent injunction in order to prevent
the continuation of such harm; and (b) money damages insofar as they can be
determined.  In addition, the Company will cease payment of all compensation and
benefits under Articles Three and Four hereof.  In the event that any of the
provisions, covenants, warranties or agreements in this Agreement are held to be
in any respect an unreasonable restriction upon  Manager or are otherwise
invalid, for whatsoever cause, then the court so holding shall reduce, and is so
authorized to reduce, the territory to which it pertains and/or the period of
time in which it operates, or the scope of activity to which it pertains or
effect any other change to the extent necessary to render any of the
restrictions of this Agreement enforceable.


ARTICLE EIGHT
MISCELLANEOUS
8.01    Successors and Assignability.
(a)    No rights or obligations of the Company under this Agreement may be
assigned or transferred except that the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.







--------------------------------------------------------------------------------





(b)    No rights or obligations of Manager under this Agreement may be assigned
or transferred by Manager other than his rights to payments or benefits
hereunder which may be transferred only by will or the laws of descent and
distribution.
8.02    Payment Recoupment and Restrictions. Manager agrees and acknowledges
that this Agreement and any incentive payments made or to be made hereunder are
subject to the terms of any Company clawback or recoupment policy.
Notwithstanding anything in this Agreement to the contrary, in no event shall
any payment or benefit under this Agreement be paid, provided or accrued if such
payment, provision or accrual would be in violation of applicable law, rule,
regulation or court or agency order.
8.03    Entire Agreement.  This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and may not be modified
except in writing by the parties hereto.  Furthermore, the parties hereto
specifically agree that all prior agreements, whether written or oral, relating
to Manager's employment by the Company shall be of no further force or effect
from and after the date hereof.
8.04    Severability.  If any phrase, clause or provision of this Agreement is
deemed invalid or unenforceable, such phrase, clause or provision shall be
deemed severed from this Agreement, but will not affect any other provisions of
this Agreement, which shall otherwise remain in full force and effect.  If any
restriction or limitation in this Agreement is deemed to be unreasonable,
onerous or unduly restrictive, it shall not be stricken in its entirety and held
totally void and unenforceable, but shall be deemed rewritten and shall remain
effective to the maximum extent permissible within reasonable bounds.
8.05    Controlling Law and Jurisdiction.  This Agreement shall be governed by
and interpreted and construed according to the laws of the State of
Illinois.  The parties hereby consent to the jurisdiction of the state and
federal courts in the State of Illinois in the event that any disputes arise
under this Agreement.
8.06    Notices.  All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) on the date of service if served personally on the party to whom notice is
to be given; (b) on the day after delivery to an overnight courier service; (c)
on the day of transmission if sent via facsimile to the facsimile number given
below; or (d) on the third day after mailing, if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid and properly addressed, to the party as follows:




If to Manager:        Eric S. McRae
266 Cobb
Decatur, IL 62522
    











--------------------------------------------------------------------------------







If to the Company:        First Mid-Illinois Bancshares, Inc.
1515 Charleston Avenue
Mattoon, Illinois 61938
Facsimile: 217-258-0485
Attention: Chairman and Chief Executive Officer


Any party may change its address for the purpose of this Section by giving the
other party written notice of its new address in the manner set forth above.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
FIRST MID-ILLINOIS BANCSHARES, INC.
By:
/s/ Joseph R. Dively
Title:Chairman of the Board
 
MANAGER:


/s/ Eric S. McRae

 





